Citation Nr: 0008097	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-14 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured right hip claimed as secondary to the service-
connected right knee disability.  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a right medial meniscectomy with 
osteoarthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issue of entitlement to an increased disability rating 
for the right knee disability is addressed in the REMAND 
portion of the decision, below.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's service-connected right knee disability and the 
residuals of a fractured right hip.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a fractured right hip claimed as secondary to 
the service-connected right knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998). 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Upon a review of the evidence of record, the Board finds that 
the veteran's claim for secondary service connection for a 
fractured right hip is not well grounded because there is no 
medical evidence that connects the fractured right hip to the 
service-connected right knee disability.  Medical records 
from The Cambridge Hospital show that the veteran presented 
to the emergency room in December 1996, where he was 
diagnosed as having and treated for an intertrochanteric 
fracture in the right hip.  At that time, he reported that he 
fell when he slipped in slush, ice, or snow on the sidewalk.  
He offered no complaints of right knee symptoms during his 
treatment.  Although the records include notations of a 
history of right knee surgeries, there is no indication that 
the treating physicians found any relationship between the 
right knee disability and the right hip fracture.      

In his June 1997 statement, the veteran explained that, while 
he was walking two blocks to a store near his residence, the 
right calf cramped up and became very tight and painful, 
which caused him to fall.  He indicated that the sidewalk 
conditions were slippery but contended that they did not play 
a role in his fall.  In an October 1997 statement, a VA 
physician related that, according to the veteran, the right 
hip fracture occurred because of cramping in the right calf 
that led to a fall.  He added that the veteran attributed the 
cramping in the right calf to a previous injury to the right 
knee, which was service-connected.  

Taken together, these statements suggest only the veteran's 
personal belief that right calf cramping associated with the 
right knee disability caused his fall and resulting right hip 
fracture.  However, there is no evidence that shows that the 
veteran is trained in medicine.  Therefore, as a lay person, 
he is competent to describe his symptoms, such as the right 
calf cramps.  However, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
whether the right calf cramps are in fact related to the 
service-connected right knee disability.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Similarly, the physician's statement setting forth the 
veteran's belief is not sufficient to establish a well 
grounded claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).  In particular, the statement 
reveals no indication that the physician endorsed the 
veteran's personal opinion set forth therein based on his own 
medical judgment.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In a September 1997 statement, the veteran's representative 
indicated that the veteran had been told that his right hip 
was damaged due to a fall caused by his service-connected 
right knee.  Assuming that the statement is meant to indicate 
that a physician gave the veteran that opinion, such a 
statement is not competent medical evidence required to 
establish a well grounded claim.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for secondary service 
connection for residuals of a fractured right hip.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for 
secondary service connection for a fractured right hip, he 
should submit to the RO medical evidence that establishes 
some relationship between the right hip fracture and the 
service-connected right knee disability.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.  Specifically, if a 
physician in fact told him there was a relationship between 
the right hip and right knee, the veteran should secure a 
statement to that effect.


ORDER

Service connection for residuals of a fractured right hip 
claimed as secondary to the service-connected right knee 
disability is denied.   


REMAND

The veteran seeks an increased evaluation for his service-
connected right knee disability.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette, 8 Vet. App. at 
76.    

The veteran's right knee disability is characterized as 
residuals of a right medial meniscectomy with osteoarthritis.  
The RO has consistently evaluated the disability under 
Diagnostic Code (Code) 5257, disability from recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a.  

However, a veteran who has arthritis and instability of the 
knee may be rated separately under Code 5003, degenerative 
arthritis, and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  For a knee 
disability evaluated under Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion must at least meet the 
criteria for a 0 percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Moreover, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  

Review of the report of the June 1997 VA examination reveals 
that the examiner failed to address the presence or absence 
of factors of functional loss or disability from arthritis, 
such as weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, muscle spasm, or 
crepitation.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In addition, on remand, the RO should address the provisions 
of the VA General Counsel opinions discussed above.  The 
Board acknowledges that, generally, these opinions were 
issued after the RO's adjudication.  However, the Board is 
bound by precedent opinions issued by General Counsel.  
38 U.S.C.A. § 7104(c).    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination for evaluation of 
his right knee disability.  The 
examination should include range of 
motion and X-ray studies, as well as all 
indicated tests and studies deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
by the examiner prior to the examination.  
In the examination report, the examiner 
is asked to identify and describe any 
current right knee symptomatology, 
including any functional loss associated 
with the right knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  In addition, the 
examiner should take note of any 
objective indications of pain on pressure 
or manipulation, muscle spasm, 
crepitation, and active and passive range 
of motion of both the damaged joint and 
the opposite undamaged joint.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  

2.  The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
result in adverse consequences for his 
claim.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 20 percent 
for residuals of a right medial 
meniscectomy with osteoarthritis.  The 
readjudication should take into 
consideration all pertinent precedent 
opinions from VA's General Counsel.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


